Title: From Thomas Jefferson to Nicholas H. Lewis, 21 October 1825
From: Jefferson, Thomas
To: Lewis, Nicholas H.


Dear Sir
Monticello
Oct. 21. 25.
I have just now recieved your letter of Sep. 22 on the subject of appointing Commissioners in my case with the Rivanna company. I have long since put all my business into the hands of my grandson Th: J. Randolph, and must the more especially refer this to him, being unable to leave the house myself, nor likely to be otherwise soon if ever I will immediately communicate your letter to him and request his early attention to  it, and whatever he does in the case shall be as if done by myself.I pray you to be assured of my friendly esteem and respectTh: Jefferson